Citation Nr: 0527253	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service-connected residuals of a gunshot wound to the left 
buttock.  

2.  Entitlement to service connection for degenerative joint 
disease of the hips, including as secondary to service-
connected residuals of a gunshot wound to the left buttock.

3.  Entitlement to service connection for degenerative joint 
disease of the knees, including as secondary to service-
connected residuals of a gunshot wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from May 1944 to June 1946.  He is a 
recipient of the Purple Heart Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied service 
connection for degenerative joint disease of the back, hips, 
and knees.  The Board Remanded the claim in December 2003.  
The claim now returns to the Board following additional 
development.

Pursuant to a September 2005 motion and the Board's granting 
thereof in December 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The medical opinion establishes that there is no etiologic 
relationship between the veteran's military service, or any 
incident thereof, to include a gunshot wound to the left 
buttock, and the veteran's current degenerative joint disease 
of the lumbar spine, hips, and knees, and the evidence 
establishes that, to the extent that the veteran has 
aggravation of the symptoms of degenerative joint disease of 
the lumbar spine, hips, or knees, as the result of an 
antalgic gait, that aggravation is due to a limp on the right 
side following an attack of shingles, for which service 
connection has not been granted.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbar spine, hips, or knees, including as 
secondary to service-connected residuals of a gunshot wound 
to the left buttock, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that his degenerative joint disease 
of the lumbar spine, hips, and knees was caused by marching 
in the fields and wet fox holes in Germany while carrying a 
60 pound pack and bazooka during active duty service.  
Alternatively, the veteran also has asserted that his 
degenerative joint disease of the lumbar spine, hips, and 
knees was either caused or aggravated by his service-
connected residuals of gunshot wound to the left buttock.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2001 
letter from the AOJ to the appellant that was issued prior to 
the January 2002 initial AOJ decision.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims, advised him of his responsibility to identify or 
submit evidence, and advised him of VA's duties to obtain 
certain types of evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims prior to the January 2002 AOJ 
decision.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's October 2001 letter informed him that he should 
identify any additional information or evidence he wanted VA 
to obtain, and asked him to send the information or evidence 
to the AOJ.  In addition, the May 2002 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  The veteran has had more than three years to provide 
additional evidence or information since that notice.  

Moreover, the record contains a statement from the appellant, 
dated in July 2004, stating that there was no additional 
medical evidence to support his claims.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

At the time of the December 2003 Remand, the veteran's 
representative contended that the veteran was entitled to VA 
examination as to the etiology of the claimed disorders.  
That examination has been afforded, in December 2004.  In 
addition, the veteran's current VA clinical records were 
obtained, and the veteran was afforded an opportunity, by 
letters issued in April 2004 and in July 2004, to provide or 
identify any additional evidence.  The veteran responded by 
indicating that the only available records were the records 
from the VA Medical Center.  Those records have been 
obtained.  

The veteran was notified of the enactment of the VCAA and of 
the provisions of the VCAA prior to the initial AOJ decision, 
in conformance with Pelegrini, and has been afforded 
assistance with development of his claim, including VA 
examination, and numerous notifications to him of the 
provisions of the VCAA.  Thus, both the duties to assist and 
to notify the veteran have been fulfilled, and the Board may 
proceed with review of the claims on the merits.  


Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within the 
applicable presumptive period following the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  The applicable presumptive period 
for arthritis is one year.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . ."  38 C.F.R. § 3.310.  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation."). 

Factual background

In this case, the veteran's service medical records establish 
that he was shot in the left buttock in service.  The entry 
wound was to the left of the anal canal, and the exit wound 
was just above the left iliac crest.  The wound did not touch 
any bone, but the veteran's service separation examination 
reflects that there was sciatic nerve injury, especially 
affecting the second, third, and fourth toes.  Service 
connection for the veteran's gunshot wound to the buttocks 
was granted, under DC 5317, effective from the date of the 
veteran's service discharge in 1946.

The only post-service clinical records associated with the 
claims file are the veteran's VA clinical records, which 
begin in the early 1990's, approximately 50 years after the 
veteran's service discharge.  Those records disclose that the 
veteran has degenerative joint disease of numerous joints, 
including the wrists, shoulders, cervical spine, and thoracic 
spine, as well as the lumbar spine, hips, and knees.  A 
diagnosis of fibromyalgia has also been assigned.  

In June 2000, the veteran complained of bilateral hip and 
knee pain of 54 years' duration.  In March 2001, the veteran 
complained that he was having increased knee pain which 
limited him to playing 7 holes of golf rather than the 9 
holes he preferred to play.  The provider noted that there 
was a slapping gait on the right, suggesting some type of 
neurologic injury.  The evidence reflects that the veteran 
developed shingles affecting the right leg in late 1998, and 
reported that his right leg had not felt normal since that 
time.  

Outpatient treatment notes dated in April 2001 reflect that 
the veteran reported sciatica and back pain since 1984.  
After an attack of herpes zoster (shingles) in 1998, the 
veteran presented with right foot drop.  Magnetic resonance 
imaging of the lumbar spine conducted in June and July 2001 
disclosed degenerative osteoarthritis with disc protrusion 
and herniation at L2-L3.  There was degenerative 
osteoarthritis of the thoracic spine, and degenerative joint 
disease with bulging annuli of the cervical spine.   

The examiner who conducted VA examination in December 2004 
concluded that the service-connected gunshot wound did not 
result in direct bone involvement to the lumbar spine or the 
hip, although there was sciatic nerve involvement.  The 
examiner stated that altered gait would not cause 
degenerative disease of the back, but could aggravate it.  
However, the examiner concluded that the veteran did not have 
altered gait as the result of the gunshot wound, except on a 
temporary basis, now resolved.  The veteran now had an 
antalgic gait, favoring the right lower extremity, the 
extremity not affected by the gunshot wound to the left 
buttock.  The examiner concluded that the primary cause of 
the veteran's degenerative osteoarthritis was age and family 
history, but there was no etiologic relationship to the 
gunshot wound, since it was a soft tissue injury.  



Analysis

The evidence favorable to the veteran's claim consists 
primarily of the veteran's statements as to his belief that 
his current disorders of the lumbar spine, hips, and knees 
are attributable to his service, or are aggravated by the 
residuals of his service-connected gunshot wound.  However, 
the evidence does not demonstrate that the veteran has the 
requisite medical training or expertise that would render his 
opinion competent in this matter.  As a layman, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, he is not competent to render a medical 
opinion as to the etiology of his current disorders, and his 
statements do not constitute persuasive evidence in favor of 
the claim.

In contrast, the December 2004 VA medical opinion, which is 
unfavorable to the claim, is persuasive.  In particular, the 
examiner reported review of the claims file, review of the 
veteran's family history, and relevant clinical evidence, and 
discussed the significance of each of the relevant facts in 
light of general medical knowledge regarding etiology of 
degenerative joint disease.  The examiner explained that, 
since the gunshot wound to the left buttock did not involve 
bone, but affected soft tissue only, it did not result in the 
veteran's current degenerative joint disease, including the 
manifestations of that disorder noted in the 1980's.  Thus, 
this medical opinion preponderates against the veteran's 
claim as to an etiologic relationship, including on a 
secondary basis, between the veteran's service or service-
connected disability and current degenerative joint disease 
of the lumbar spine, hips, or knees.

The examiner also discussed the veteran's contention that 
antalgic gait due to the gunshot wound aggravated the 
degenerative joint disease, either by leading to earlier 
onset or an increase in current symptoms.  The examiner noted 
that the veteran did not have a limp on the left side, the 
side affected by the service-connected gunshot wound to the 
left buttock.  The examiner concluded that the veteran had an 
antalgic gait favoring the left immediately following the 
left buttock injury and sciatic nerve injury, but the 
clinical records established that this antalgic gait pattern 
resolved within a few months after the initial injury.  


The examiner noted that, because the veteran currently favors 
the right lower extremity, apparently since late 1998, when 
he suffered an attack of shingles affecting the right leg, 
any exacerbation of symptoms of lumbar spine, hip, or knee 
degenerative joint disease as a result of an antalgic gait 
must be attributed to the disorder of the right leg, for 
which service connection is not in effect.

There is no evidence that lumbar spine, hip, or knee 
degenerative joint disease was manifested within one year 
after the veteran's service discharge.  This evidence is also 
unfavorable to the claim, and establishes that service 
connection for degenerative joint disease may not be 
presumed.  38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim of 
service connection for degenerative joint disease of the 
lumbar spine, hips, or knees.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The claims must be denied.  

ORDER

Service connection for degenerative joint disease of the 
lumbar spine, including as secondary to service-connected 
residuals of a gunshot wound to the left buttock, is denied.  

Service connection for degenerative joint disease of the 
hips, including as secondary to service-connected residuals 
of a gunshot wound to the left buttock, is denied.

Service connection for degenerative joint disease of the 
knees, including as secondary to service-connected residuals 
of a gunshot wound to the left buttock, is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


